FILED
                                                                    United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                           July 1, 2016
                        _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
ROSALIN S. LYKINS,

     Plaintiff - Appellant,

v.                                                         No. 15-5081
                                              (D.C. No. 4:14-CV-00248-GKF-FHM)
CAROLYN W. COLVIN, Acting                                  (N.D. Okla.)
Commissioner, Social Security
Administration,

     Defendant - Appellee.
                     _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before BRISCOE, LUCERO, and PHILLIPS, Circuit Judges.
                   _________________________________

      Rosalin S. Lykins appeals a decision by the district court affirming the

Commissioner of Social Security’s denial of her application for benefits. Exercising

jurisdiction under 28 U.S.C. § 1291, we affirm.

                                          I

      Lykins injured her lower back in April 2010. She applied for disability

insurance benefits and supplemental social security income shortly thereafter,

      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
claiming her back pain and history of congestive heart failure left her unable to work.

While her application was pending, medication and epidural injections failed to

relieve her pain, and she underwent back surgery in January 2012. Later that year, an

administrative law judge (“ALJ”) denied her application for benefits.

      The ALJ followed the five-step disability analysis. See Wall v. Astrue,

561 F.3d 1048, 1052 (10th Cir. 2009) (summarizing the five-step process). He found

that Lykins had severe impairments, but determined that Lykins:

             has the residual functional capacity [(“RFC”)] to lift and/or carry
             no more than 10 pounds occasionally or less than 10 pounds
             frequently; pushing and/or pulling consistent with the lifting and
             carrying limitations; stand and/or walk for 2 hours out of an 8-
             hour workday and 15 minutes at one time; sit for up to 6 hours
             out of an 8-hour workday; occasionally climb stairs, balance,
             bend or stoop, kneel, crouch and crawl, but cannot climb ladders,
             ropes or scaffolding. She would be limited to occasional use of
             foot controls due to her back condition, extremes of cold and
             heat, driving, and avoid all exposure to hazardous or fast
             machinery and unprotected heights.

The ALJ then asked a vocational expert (“VE”) if occupations existed for a

hypothetical person with these impairments. In the VE’s opinion, the hypothetical

individual could perform a number of unskilled, sedentary occupations. The ALJ then

found Lykins unable to perform her past relevant work, but able to perform jobs that

exist in significant numbers in the national economy. He therefore concluded she

was not disabled and denied her application. The appeals council denied review and

the district court affirmed. This appeal followed.




                                           2
                                            II

      We review the district court’s decision in a social security case de novo. Id.

“[W]e independently determine whether the ALJ’s decision is free from legal error

and supported by substantial evidence.” Id. (quotation omitted). “Although we will

not reweigh the evidence or retry the case, we meticulously examine the record as a

whole, including anything that may undercut or detract from the ALJ’s findings in

order to determine if the substantiality test has been met.” Id. (quotations omitted).

“Substantial evidence is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion. It requires more than a scintilla, but less than a

preponderance.” Id. (quotation omitted). Moreover, the record must show the ALJ

considered all the evidence, but he need only discuss the evidence supporting his

decision, along with any “uncontroverted evidence he chooses not to rely upon, as

well as significantly probative evidence he rejects.” Mays v. Colvin, 739 F.3d 569,

576 (10th Cir. 2014) (quotation omitted).

                                            A

      Lykins argues the ALJ’s RFC finding failed to incorporate a doctor’s opinion

that Lykins could only occasionally grasp tools. In particular, Dr. Ashok Kache

examined Lykins in 2010. Dr. Kache determined that Lykins could “effectively

grasp tools such as a hammer . . . on occasion.” Based on this observation, Lykins

contends “a claimant limited to only occasional use of the hands cannot perform the

jobs the VE and the ALJ found for her.” We reject her argument that failure to



                                            3
mention the limitation undermines the substantial evidence supporting the ALJ’s

decision.

      Lykins overstates Dr. Kache’s report. In addition to noting that she can grasp

tools “on occasion,” Kache determined that Lykins had a full range of motion in her

wrists and hands, could pick up small objects and coins, effectively oppose her thumb

to her fingertips, and manipulate small objects. Moreover, the ALJ accurately

summarized the opinion aside from the brief mention that she could grasp tools on

occasion.

      The ALJ’s omission of the “grasp tools” finding is not dispositive, because the

limitation on her grasp was neither uncontroverted nor significantly probative. Cf.

id. And nothing in the medical evidence—including records from several physicians

who treated or examined Lykins—corroborated Dr. Kache’s assessment. To the

contrary, Dr. Beau Jennings also assessed Lykins’ hand and wrist functioning, noting

no limitation on her ability to “effectively grasp tools such as a hammer.” Nor did

Lykins claim she had such limitations in her application, even when specifically

asked. Instead, when Lykins was asked what caused weakness in her grip, she

testified, “lift[ing] something that’s too heavy,” but clarified that lifting ten pounds

was not a problem. In sum, Dr. Kache’s opinion regarding Lykins’ ability to grasp

tools only occasionally was controverted by every other relevant medical opinion and

by Lykins herself. In light of this other evidence, Dr. Kache’s observation was not

significantly probative. Substantial evidence supported the ALJ’s conclusions, and



                                            4
the ALJ was not required to discuss Dr. Kache’s grip-related findings in greater

detail.1

                                           B

       Lykins challenges the ALJ’s finding that her “statements concerning the

intensity, persistence and limiting effects of [her] symptoms are not credible to the

extent they are inconsistent with [the] RFC.” Credibility determinations are the

province of the factfinder, and we will not upset them if they are supported by

substantial evidence. Wilson v. Astrue, 602 F.3d 1136, 1144 (10th Cir. 2010). But

credibility findings “should be closely and affirmatively linked to substantial

evidence and not just a conclusion in the guise of findings.” Id. (quotation omitted).

To determine whether the claimant’s subjective complaints of pain are credible, the

ALJ should consider a variety of factors, such as

       the levels of medication and their effectiveness, the extensiveness of the
       attempts . . . to obtain relief, the frequency of medical contacts, the
       nature of daily activities, subjective measures of credibility that are
       peculiarly within the judgment of the ALJ, the motivation of and
       relationship between the claimant and other witnesses, and the
       consistency or compatibility of nonmedical testimony with objective
       medical evidence.

Id. at 1145 (quotation omitted). However, “so long as the ALJ sets forth the specific

evidence he relies on in evaluating the claimant’s credibility, he need not make a


       1
         Because we conclude the ALJ was not required to include specific hand
limitations in his RFC assessment, we also reject Lykins’ claim that the ALJ should
have included such a limitation in his hypothetical question to the VE. See Qualls v.
Apfel, 206 F.3d 1368, 1373 (10th Cir. 2000) (hypothetical questions are generally
sufficient if they include all of the limitations the ALJ found in his assessment of the
claimant’s RFC).
                                           5
formalistic factor-by-factor recitation of the evidence.” Keyes-Zachary v. Astrue,

695 F.3d 1156, 1167 (10th Cir. 2012) (quotation omitted).

      The ALJ applied the correct legal standard, discussed several of the suggested

factors, and tied his findings to the evidence. He noted that Lykins’ claims of

disabling pain were inconsistent with her daily activities, noting she was able to care

for herself and her two young children, prepare meals, clean, go outside, walk, drive

a car, and go shopping. Lykins’ ability to consistently perform this wide range of

activities on a regular basis supports the ALJ’s finding. Cf. Broadbent v. Harris,

698 F.2d 407, 413 (10th Cir. 1983) (activities not conducted on a daily basis do not

“establish, without more evidence, that a person is able to engage in substantial

gainful activity” (quotation omitted)).

      The ALJ noted Lykins’ allegations were inconsistent with objective medical

evidence. Accord Newbold v. Colvin, 718 F.3d 1257, 1267 (10th Cir. 2013). He

noted the absence of medical findings that “would establish the existence of a pattern

of pain of such severity as to prevent [Lykins] from engaging in any work on a

sustained basis,” and cited the results of an X-ray revealing only “mild to moderate

facet degenerative changes” in Lykins’ lumbar spine. The ALJ also cited reports

from Lykins’ treating physician, which documented improvement in her symptoms

after surgery and predicted continued improvement with physical therapy. And the

ALJ noted that no physician had opined that Lykins was completely disabled. See

Kepler v. Chater, 68 F.3d 387, 390 (10th Cir. 1995) (“To establish disabling pain

without the explicit confirmation of treating physicians may be difficult.”).

                                           6
      The ALJ observed Lykins’ inconsistent description of her symptoms. For

example, Lykins told her treating physician on several occasions that surgery had

improved her symptoms significantly, but told another doctor during an examination

related to her application for benefits that her back pain was worsening.

      Finally, the ALJ discussed Lykins’ medical care. He concluded she had not

“received the type of medical treatment one would expect for a totally disabled

individual,” and characterized her treatment as “routine and conservative.” The ALJ

cited medical reports describing Lykins’ improvement after surgery, treatment notes

showing her medications had “been discontinued or otherwise adjusted as needed,”

and the lack of any side effects from her medications. Although we agree with

Lykins that some of her treatment was not “routine and conservative,” the ALJ’s

detailed summary of Lykins’ medical records shows he understood the nature and

effectiveness of her treatment. That the ALJ could have characterized her treatment

differently does not undermine his conclusion that Lykins’ pain did not preclude all

types of work. The ALJ’s credibility determination was supported by substantial

evidence.

                                          III

      The judgment of the district court is AFFIRMED.


                                           Entered for the Court


                                           Carlos F. Lucero
                                           Circuit Judge


                                           7